*1009Upon reargument, judgment unanimously reversed, without costs, and matter remitted to commissioners of condemnation for further proceedings in accordance with the following memorandum: Upon our prior decision we modified the award because the commissioners improperly found a land value based upon Residential A zoning when there was no evidence in the record to support such a finding. The only evidence of land value was value which took into consideration the probable rezoning of the property. Accordingly, the commissioners’ 30% increase to the square foot value based upon the possibility of rezoning was improper and we modified by striking that increment (Speach v Smith, 46 AD2d 743). Upon reargument ambiguities appear in the commissioners’ report which suggest that the findings stated in the report may not reflect the commissioners’ intended decision. While no other result is possible on this record unless the $1.90/ sq. ft. found value was erroneous, we reverse and remit the case for further proceedings. (Reargument of appeal from judgment of Onondaga Special Term in condemnation proceeding.) Present—Marsh, P. J., Simons, Mahoney, Goldman and Witmer, JJ.